Title: XXI. Farell & Jones to Richard Randolph, 10 March 1775
From: Farrell & Jones
To: Randolph, Richard



Sir
Bristol 10 March 1775

We wrote you fully the 15 Decem by the True Patriot since which we are not favor’d with any of yours. We also wrote you the 27th Janry by the Molly to both which we refer you.—We have now the pleasure to advise you of the safe arrival of the Virginian with 42 hhds of your Tobacco consigned us in the disposal of which you may depend on our best care and attention to your Interest and we hope to transmit you agreeable Sales, as from the resolutions enter’d into in Virginia not to export any Tobacco after this year our Markets have advanced here very considerably (as we wrote you before) and they have lately taken another start and are now from 10d to 11d ⅌ pound, and if the non exportation should take place they will probably rise still higher, but it is most earnestly to be wished that some conciliatory measures may yet be thought of to reconcile these unhappy differences and again restore the usual good harmony.
Herewith you have Account Sales of your 34 hhds. Tobacco consigned us by the True Patriot lat year, Net Proceeds £300:16:1 which we hope will prove agreeable. You have also inclosed coppy of your Account Current to the 31 Decmr last ballance in our favor £3073:14:9 in which if any Error you will please to advise.—We wrote you so fully in our last respecting the African Ship that we have now nothing further to say. We have sent a sketch of the Account to Mr. Evans to whom we refer you, hoping to hear from you soon with a Remittance.
You will receive this by Capt. Drew in our new Ship Liberty towards whose dispatch we shall hope for your friendly Assistance, and Remain with regard Sr Your Mo Obedt. Servt,

Farell & Jones

